UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6256


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KAREEM BERLIN FARRIOR,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.     Glen E. Conrad, District
Judge. (7:06-cr-00045-gec-mfu-1; 7:09-cv-80155-gec-mfu)


Submitted:   July 27, 2010                 Decided:   August 5, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Kareem Berlin Farrior, Appellant Pro Se. Craig Jon Jacobsen, I,
Assistant  United   States  Attorney,   Roanoke, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kareem      Berlin    Farrior       seeks     to    appeal       the    district

court’s orders denying relief on his 28 U.S.C.A. § 2255 (West

Supp. 2010) motion and subsequent Fed. R. Civ. P. 59(e) motion.

The orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.                        28 U.S.C. § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                     When the district court denies

relief    on    the     merits,     a   prisoner         satisfies    this       standard      by

demonstrating         that     reasonable          jurists    would       find        that    the

district       court’s      assessment      of      the    constitutional            claims    is

debatable      or     wrong.        Slack    v.     McDaniel,       529    U.S.       473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and   that       the    motion    states       a    debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at   484-85.          We   have     independently          reviewed       the    record       and

conclude       that    Farrior      has     not     made     the    requisite          showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                               2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3